JOSLIN, J.
Heard upon the motion of the plaintiff for a new trial after a verdict by the jury for'the defendant.
In the early evening of June 18, 1930, each of the parties was operating his own automobile and was approaching the intersection of Potters avenue and Bucklin street in Providence. The plaintiff was on Potters avenue proceeding east. The defendant was on Bucklin street proceeding north.
The plaintiff contends that as he approached the intersection, he looked to the right, sounded his horn, saw the defendant 75 feet distant and proceeded very slowly to cross Bucklin street; that as he passed the center of the intersection, the defendant ran his car against his right rear mudguard, causing the damage of which he complains.
The defendant contends that when he first saw- the plaintiff, he was 100 feet distant travelling at the rate of 28 miles per hour; that when he got to the center of the intersection, the plaintiff was still coming; that he forthwith applied his brakes and came to a stop; that the defendant swerved to his left and there was a collision. Both of these streets at this point are 30 feet in width. Both parties concede the intersection to be dangerous.
The defendant brought suit against the plaintiff and the two cases were by agreement tried together. In the other case the jury decided for the defendant therein.
It is apparent that the jury concluded that the accident was occasioned by the negligence of both parties. In this the Court concurs. The evidence, and particularly the circumstances, indicated that at this dangerous location neither party exercised the care reasonably necessary in such a situation.
Motion for new trial denied.